3.	  Mr. President, it is my privilege to extend to you the warm congratulations of the delegation of Burma, as well as my own personal congratulations, on your election as President of the twenty-sixth session of the General Assembly. Our sense of satisfaction on your election has been enhanced by our confidence that your wide experience in the affairs of the community of nations will prove to be particularly valuable in discharging the heavy responsibilities that lie upon you as President of this Assembly. We are hopeful that, with the benefit of your wise counsel and able guidance, the General Assembly will be able to consider constructively the very important issues that face it in a year characterized by significant developments in the relations between nations, and that it will act positively in order to provide both the impulse and the momentum towards achieving true international understanding and international co-operation.
4.	I should also like to take this opportunity to convey my delegation's sincere appreciation to Mr. Edvard Hambro who, as President of the twenty-fifth session of the General Assembly, assumed the major responsibility for organizing the work of the commemorative session of the Assembly so that it might be imbued with lasting significance.
5.	The United Nations has from time to time come in for searching criticism; yet mankind continues to put its faith in the world Organization. An international organization of a universal character has indeed become a necessity of modern international life and there is no alternative to the United Nations.
6.	It would of course be unrealistic ta expect the United Nations, which is but a product of the nation-State system and is in no sense a supra-national organization, to remain aloof from the conflicts of national interests and of power politics which exist today and which are bound to arise in the future. It is, therefore, obvious that the United Nations can succeed in the pursuit of its noble purposes only in proportion as Member States become willing to subordinate whatever conflicting political or ideological interests may still divide them to the common purposes enshrined in the Charter of the United Nations.
7.	It is a truism that peace and security are the consequence of man's noblest achievement, a generally accepted system of law; and Member States of the United Nations are committed to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained. Yet the United Nations system of peace and security, which envisages the collective enforcement of the rules of international law by the community of nations, has never had much of a chance to operate. The result has been that the basic purpose of the world Organization to maintain international peace and security through effective collective measures remains largely Utopian.
8.	The virtual failure of the United Nations system of peace implies the pertinacity of balance-of-power politics. Mankind has to stake once again the maintenance of international peace and security on a precarious balance of power which is mainly a bipolar balance. In this situation, while the possibility of total war is minimized, the dangers of local conflicts have become magnified. The world has thus had occasion to witness the phenomenon of limited wars for limited objectives, to which States other than super-Powers become direct victims. However, there is always present in such limited wars the risk of escalation into a total war, which even super-Powers cannot hope to escape.
9.	Fortunately for the world, the two super-Powers, despite their ideological incompatibility and their unresolved conflicts-mostly indirect in certain parts of the 
world, particularly in Europe, East Asia and the Middle East, have developed a strong common interest in preventing the outbreak of nuclear war. It therefore continues to be in the national interests of both to prevent or limit international conflicts in places where both are directly or indirectly involved and where the conflicts might escalate into nuclear war.
10.	There are also encouraging signs that significant external and internal pressures operate on both the superPowers to re-examine their relationships and their legitimate interests and commitments and to determine to what extent they can co-operate in the maintenance of international peace and security rather than persist in fruitless yet costly confrontation.
11.	While, over the next decade or so, the effective responsibility for international peace and security may continue to rest very largely with the two super-Powers, either in co-operation or in competition, or in some ambiguous combination of the two, it is becoming increasingly clear that it is not within the power of the super-Powers alone to bring about by peaceful means a lasting adjustment or settlement of international disputes or situations which today cause international tensions and which might lead to breaches of the peace and imperil the security of all.
12.	It has been in the cards for some time now that other centers of power will arise in the world, centers which can provide an element of flexibility for the bipolar balance of the present and even transform it, in the course of time, into a multiple or world balance of power. This is all the more likely as the world today is experiencing a revolution with respect to the place and meaning of force in relations between States. Major Powers are finding themselves in a paradoxical situation in which the development of very destructive weapons operates as a de facto restraint on the use of military power. With the advent of nuclear weapons in particular, military power seems less meaningful in State relations.
13.	Accordingly, it seems to the delegation of Burma that a view of world politics based on the balance of power affords too narrow a perspective for comprehending the sweep of history and the forces which have shaped and will continue to shape international political behavior in our age. The consideration of State relations would, in our view, be more meaningful if the focus of attention were not merely on power but also on the sources and well-springs of values and goals which today unite and divide nations.
14.	It cannot be denied that there is a growing community of shared values among nations, and this is at least equally as significant as the revolutionary changes in the place and meaning of force in inter-State relations. Increasing co-operation among nations and even integration in some cases would therefore seem to be the trend of the future, and the United Nations may yet play an increasing role in spear-heading international co-operation not only in promoting the economic and social advancement of all peoples but also in safeguarding international peace and security.
15.	In this changing international situation, it is highly significant that the United States of America and the
People's Republic of China have come to adopt a realistic approach to the question of their relationship and, hopefully, to the various issues that have divided them. This development may well have far-reaching implications not only for the peace and stability of East Asia but also for the world generally.
16.	Let me now turn to the subject of disarmament.
17.	In the time that has elapsed since the last Assembly, the international arena has been marked by fresh initiatives which give u reasonable basis for hope that the impasse in disarmament negotiations will at last be ended.
18.	After a year and a half of bilateral negotiations at the Strategic Arms Limitation Talks [SALT] concerning the limitation of offensive and defensive strategic nuclear weapon systems, it is gratifying to note that the two major nuclear Powers have reached an understanding on the framework of future negotiations by agreeing to secure early agreement on the issue of defensive anti-ballistic missile weapons, while making parallel progress on the limitation of offensive weapons. Burma hopes that the impulse generated by this welcome first step will prove productive in the entire scope of the negotiations.
19.	At the same time it is a disturbing fact that the same nuclear Powers are vigorously pushing ahead in the qualitative improvement of nuclear arms, concurrent to their efforts in SALT, thus placing no brake on the current arms race. As weapons develop in effectiveness, they also tend to outgrow current possibilities of control and pose completely new problems for negotiations. Such developments militate against the reaching of solutions. In the light of this concern, surely it would not be asking too much to urge the two nuclear Powers to co-operate and halt their nuclear arms race as an urgent matter.
20.	Among other things this means the complete cessation of all nuclear weapons tests. A comprehensive nuclear test-ban treaty is the most important disarmament measure needed to help dispel some of the factors that fuel the arms race and to establish a climate for further progress in disarmament negotiations.
21.	The current session of the General Assembly will soon consider the draft convention on the prohibition of the development, production and stockpiling of bacteriological (biological) and toxin weapons and on their destruction [A/8457-DC/234, annex A], proposed by the Conference of the Committee on Disarmament. This convention, in our view, would operate as a disarmament measure for those few Powers which actually possess"" stockpiles of such weapons or have accumulated a vast fund of knowledge for their fabrication. Burma has all along advocated that the banning of chemical and bacteriological weapons should preferably not be mutually exclusive; we have co-operated in the banning of bacteriological weapons as an initial component of a larger process towards the ultimate elimination of chemical weapons.
22.	At present, international efforts in the disarmament field are concentrated in SALT, meeting alternately at Helsinki and Vienna, and in the Conference of the Committee on Disarmament in Geneva. It is not impossible that the recent opening of possible negotiations on mutual troop reductions between the contending blocs in Europe might yet add another arena to disarmament negotiations. All in all, the mere fact of negotiations being carried out somewhere or other would appear to offer the prospect of being interesting and of yielding possible movement in the disarmament field.
23.	The improvement in the situation in Berlin serves to highlight this thinking. The four-Power talks succeed in obtaining agreement on Berlin.  Burma welcomes this happy turn of events as signifying an important and encouraging turn for the betterment of inter-European relations. The Berlin accord paves the way for more meaningful negotiations on the problems of European security and for the solution of broader questions affecting world peace in general.
24.	The question of an international sea-bed area and of a conference on the law of the sea to be held in 1973 will again, this year, call for the concentrated attention of the Assembly. Burma recognizes the importance of the forthcoming conference. In order to ensure a constructive approach towards reaching a just and widely acceptable solution of all outstanding problems, prior systematic preparations for the conference are essential.
25.	A heartening aspect is that the Assembly will again be able to register yet another step in the development of international space law. After eight prolonged years of negotiations, the United Nations Committee on the Peaceful Uses of Outer Space has now achieved a widely acceptable draft Convention on International Liability for Damage Caused by Space Objects [A/8420, para. 32]. This is the first space agreement of direct advantage to "non- space" nations. Burma supports, in principle, all United Nations efforts for the progressive formulation of international space law as serving the common interests of the international community.
26.	While on the subject of space, the delegation of Burma would like to pay a high tribute to the memory of those pioneers in space, American and Soviet, who, in their selfless and courageous exploits, have made the ultimate sacrifice for country, the world and all peoples. Our full admiration and appreciation goes to those others who, at similar risk to their lives, are piercing the secrets of space so that the world may be richer in knowledge and experience.
27.	I now turn to the question of the restoration of the lawful rights of the People's Republic of China in our family of nations. This matter is of great importance to the world community. The People's Republic of China contains almost a quarter of the human race, and it would be unrealistic for the United Nations to continue to prevent it from taking its rightful place amongst us by creating the "two-China problem". The carving out of a portion of the territory of an existing State to create artificially two Governments for a single territory is not morally right. Therefore the delegation of Burma recognizes the Central People's Government of the People's Republic of China as the only legal Government of China.
28.	Let us decide, therefore, once and for all on the restoration of the lawful rights of the People's Republic of China in the United Nations, based solely on the principles of the Charter and the realities of the situation and without emotion based on political influence or ideological differences. The delegation of Burma fervently hopes that in this way international peace, security and co-operation will once again prevail when we have solved this problem of representation successfully and truthfully.
29.	The delegation of Burma has always felt that under the conflicts in Indo-China lie all the while the deeper and ultimately decisive conflicts between more powerful outside Powers. While such outside interference can prolong and aggravate the conflicts in Indo-China, we are of the view that any indigenous group or faction in Viet-Nam, or in Cambodia or Laos, which is able to mobilize and maintain effective popular support by meeting to a sufficient degree the political and economic imperatives of the evolving society will ultimately prevail. No outside Power can hope to prevent such a group from gaining power in the country, even if it so desires, and even if it is willing for a time to pour out human and material resources to, that end. In the last analysis, therefore, it is lot for outside Powers, but for the people of Indo-China themselves, to work out the kind of political settlement they want, which outside Powers should respect.
30.	The continuation of tension in the Middle East is a matter of profound and abiding concern. Our position on this is too well known to bear any reiteration. It is our earnest appeal that all interested parties will continue to persevere in the search for a peaceful and mutually acceptable solution and that contending parties will exercise the greatest of restraint. We believe that a just and equitable solution could be reached on the basis of Security Council resolution 242 (1967), which is broad enough to provide a sound basis for a political solution to the problems of the Middle East.
31.	Let me now briefly deal with the twin evils of colonialism and racial discrimination with which we have, been seize.d for more than 25 years and which have persistently defied solution in some parts of the world, particularly in southern Africa, causing enormous human misery. A continuation of this situation obviously cannot but have serious international repercussions. The delegation of Burma appeals to all the Powers which have given their support to these minority regimes in southern Africa to co-operate with the United Nations so as to bring a speedy solution to the problems.
32.	Turning now to the question of the economic development of the less developed countries, it is gratifying to note the important role the United Nations has been playing in this area over the years. Organizations such as the United Nations Development program are also becoming increasingly active in providing technical assistance. It is our hope that the United Nations will continue to expand and strengthen its programs of multilateral economic assistance and that further efforts will be made to make these development programs more available to meet effectively the needs or the less developed countries in the days to come.
33.	Now that the International Development Strategy for the Second United Nations Development Decade has been agreed upon [resolution 2626 (XXV)], it is of utmost importance that ways and means of implementing the strategy and tactics of development, so to speak, should be immediately formulated and put into practice. Member countries should have the political will to co-operate and to bear their responsibilities so that the high ideals and goals of the Second Development Decade will become a reality. In the view of my delegation, the continuing and increasing disparity in living standards between the developed and developing countries do not portend well for international peace and security, and indeed it would be a major tragedy if these inequalities lead to a serious North-South confrontation. Rapid progress in the economic field is therefore necessary to lessen international tensions, and it is our hope that the impending difficult economic problems that are facing the developing countries will be settled in a spirit of international co-operation, understanding and mutual benefit.
34.	The world today is confronted as never before with new problems and new issues that transcend geographic and ideological borders and call for a new dimension' of international co-operation. Whether the United Nations will be able to rise to this historic opportunity and play an increasing role in spearheading international action to meet these unprecedented challenges of our era will depend on each and every one of the Members of the world Organization.
35.	Before concluding, the delegation of Burma would also like to take this opportunity of extending a very warm welcome to four new Members to our Organization the Kingdom of Bhutan, the State of Bahrain, the State of Qatar and the State of Oman. We are confident that our family of nations will be further strengthened by their presence.




